Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 8/19/2021. Claims 1, 5-8 and 12-15 are pending in the application and have been examined. Claims 1, 5, 8, 12 and 15 have been amended. Claims 2 and 9 have been cancelled. 

Continued Examination under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 8/19/2021 has been entered.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments, see pages 9-18, filed on 8/19/2021, with respect to the rejection(s) of claims 1, 5-8 and 12-15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Stephan J. Filipek (Reg. No. 33,384), on 11/03/2021.
The claims, which were filed on 8/19/2021, have been amended as follows: 

1.	(currently amended) A system for simulating network events, comprising:
a user device;
a request processor of a network simulation system operably connected to the user device, wherein the request processor is configured to receive a request for network simulation data and to receive input data from the user device, the input data relating to user-defined modifications to a topology of a network, the input data comprising: 
node data indicative of respective resource levels of a plurality of nodes of the network, and 
relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the nodes, the relationship parameters including 
a simulation engine of the network simulation system operably connected to the request processor, wherein the simulation engine is configured to output a stream of event data to the request processor, the event data based on the relationship data, and wherein the simulation engine generates respective events of the stream of event data by: 
determining a source node and a destination node, and corresponding relationship parameters for 
determining an event time based on the rate parameter of the corresponding relationship parameters; 

responsive to a determination that the transfer value does not exceed a current resource level of the source node, 
decrementing the current resource level of the source node by the transfer value,
incrementing a current resource level of the destination node by the transfer value, and
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value;
spawning an event generation process for each of the plurality of relationships, wherein respective event generation processes are configured to generate events for respective relationships;
transmitting update data to at least some of the event generation processes based on the user-defined modifications 
spawning at least one additional event generation process based on the update data; and
streaming, by the request processor, the event data to the user device.

2.-4.	(canceled)

5.	(currently amended) [[A]] The network simulation system according to claim [[2]] 1, wherein the simulation engine is configured to add or remove nodes, and/or add or remove relationships between nodes, and/or modify one or more of the relationship parameters.

6.	(currently amended) [[A]] The network simulation system according to claim 1, wherein the simulation engine is configured to sample the event time from a Poisson distribution having the rate parameter.

The network simulation system according to claim 1, wherein the rate parameter is time-dependent.

8.	(currently amended) A network event simulation process, comprising: 
receiving, by a network simulation system comprising a request processor and a simulation engine, a request for network simulation data and input data from a user device, the input data relating to user-defined modifications to a topology of a network, the input data comprising node data indicative of respective resource levels of a plurality of nodes of the network, and relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the nodes, the relationship parameters including 
generating, by the simulation engine of the network simulation system, a stream of event data based on the relationship data, wherein respective events of the stream of event data are generated by: 
determining a source node and a destination node, and corresponding relationship parameters for 
determining an event time based on the rate parameter of the corresponding relationship parameters; 
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution; 
responsive to a determination that the transfer value does not exceed a current resource level of the source node, 
decrementing the current resource level of the source node by the transfer value, 
incrementing a current resource level of the destination node by the transfer value,
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value;

transmitting update data to at least some of the event generation processes based on the user-defined modifications 
spawning at least one additional event generation process based on the update data; and
streaming, by the request processor of the network simulation system, the event data to the user device.

9.-11.	(canceled)

12.	(currently amended) [[A]] The network simulation process according to claim 8, wherein the data relating to user-defined modifications comprises data indicating addition or removal of nodes, and/or addition or removal of relationships between nodes, and/or modification of one or more of the relationship parameters.

13.	(currently amended) [[A]] The network simulation process according to claim 8, wherein the event time is sampled from a Poisson distribution having the rate parameter.

14.	(currently amended) [[A]] The network simulation process according to claim 8, wherein the rate parameter is time-dependent.

15.	(currently amended) A non-transitory computer-readable medium having instructions stored thereon which, when executed, cause at least one processor to: 
	receive a request for network simulation data and input data from a user device relating to user-defined modifications to a topology of a network, the input data comprising node data indicative of respective resource levels of a plurality of nodes of the network, and relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the nodes, the relationship parameters including 
of the stream of event data are generated by:
determining a source node and a destination node, and corresponding relationship parameters for 
determining an event time based on the rate parameter of the corresponding relationship parameters; 
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution; 
responsive to a determination that the transfer value does not exceed a current resource level of the source node, 
decrementing the current resource level of the source node by the transfer value, 
incrementing a current resource level of the destination node by the transfer value, and 
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value; 
spawning an event generation process for each of the plurality of relationships, wherein respective event generation processes are configured to generate events for respective relationships; 
transmitting update data to at least some of the event generation processes based on the user-defined modifications 
spawning at least one additional event generation process based on the update data; and 
stream the event data to the user device.


Allowable Subject Matter
	Claims 1, 5-8 and 12-15 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445